Title: To Benjamin Franklin from Sarah Bache, 30 October 1773
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear and Honoured Sir
October 30. 1773
We are all much disapointed at your not coming home this Fall. I was in great hopes of seeing and presenting you with two of the finest Boys in the World, do not let any thing my dear Sir prevent your coming to your Family in the Spring for indeed we want you here much. I give you many thanks for the very eligant Silk, I never knew what it was to be proud of a new Garment before. This I shall wear with pride and pleasure. Little William is just out of the Small Pox had it most delightfully. He is for size and temper beyond all the Boys of his age in America, how can Mrs. Stevenson wish for Girls? The Boy Babies are infinitely Cleverer. I dare say by this time she would not change her youngest Grandson for a Girl. I am sure [I] would not part with Will for a Doz. Girls. I have not seen Mr. Baches letter but suppose he has given you an account of Bens manly behavour on his Journey to N. York, where He went in high expectation of meeting with you, and would have stayed for the September Packet, could they have had any hopes of your bein in her. I must mention to you that I am no longer house keeper, it gave my dear Mama so much uneasiness, and the money was given to me in a manner which made it impossible to save any thing by laying in things before hand, so that my house keeping answered no good purpose, and I have the more readily given it up, tho I think it my duty, and would willingly take the care and trouble of her could I possibly please and make her happy. The dining room wants new Paper, the Border which is a gold one never was put up, the handsome Picture is in it and it would make a sweet [?] room if it was new done up. We have no plates or Dishes fit to set before your Friends, and the Queens ware is thought very eligent here particularly the spriged. I just mention this as it would be much cheaper for you to bring them than to get them here and you have them much handsomer. Mama has sent a Fine Fellow in Mungo’s room, the Ground ones never can be tamed they say however we will try to get some and send them. I have no news to write as I know very little that passes out of the nursery, where indeed its my greatest pleasure to be. After my Mother and Mr. Bache had done writing a Son of your Old Friend Potts of Potts Grove called to ask for a letter, mentioning his name will I know be enough, and as my little Boy wants me I must conclude with love to Mrs. Stevenson, Mr. and Mrs. Hewson. I am as ever my dear Papa your Dutiful and Afectionate Daughter,
S Bache
